DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

an evaluation unit configured to determine the flow direction in claims 1 and 21.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 11 and 21, claim limitation “an evaluation unit configured to determine the flow direction” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure or material for performing the entire claimed function of determining the flow direction and to clearly link the structure or material to the function of determining flow direction.  For example, the written description does not disclose if the function of determining flow direction is 
Claims 12-16 and 22-25 depend on claims 11 or 21 and are rejected for inheriting the same problem.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-16 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claims 11 and 21, claim limitation “an evaluation unit configured to determine the flow direction” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure or material for performing the entire claimed function of determining the flow direction and to clearly link the structure or material to the function of determining the flow direction.  For example, the written description does not disclose if the function of determining the flow 
Claims 12-16 and 22-25 depend on claims 11 or 21 and are rejected for inheriting the same problem.

Applicant may:
(a)        Amend the claim(s) so that the claim limitation(s) will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure or material perform the entire claimed function(s), without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure or material disclosed therein to the function(s) recited in the claim(s), without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure or material and clearly links them to the function(s) so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function(s), applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure or material for performing the claimed 
(b)        Stating on the record what the corresponding structure or material which are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s). For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 11, 12, 14, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3,366,942 issued to Deane (“Deane”) in view of U.S. Patent 3,898,638 issued to Deane (“Deane ‘638”), Applicant’s Admitted Prior Art as described in the Specification (“AAPA”) and U.S. Patent 6,487,904 issued to Myhre (“Myhre”).
The examiner notes that AAPA includes DE 10 2009 045956 A1.  U.S. Patent Application Publication 2012/0209543 by Pfau et al. (“Pfau”) is provided as an English language equivalent to the disclosure of DE 10 2009 045946 A1.

As for claims 11 and 21, Deane discloses a thermal flow measuring arrangement comprising:
a tube or pipe (11, 12) through which a measured medium flows in a first flow direction; and
a thermal flow measuring device (Figs. 1 and 3) comprising:
a sensor with a metal (col. 4, line 53) sensor housing including a body (18) having a base (18), the body (18) adapted for connecting to a wall of the tube or pipe (see Fig. 1), wherein the sensor housing includes:

a first heater disposed in the first pin sleeve (col. 4, lines 65-68);
a temperature sensor disposed in the second pin sleeve and embodied to determine a temperature of a medium surrounding the sensor (col. 4, lines 47-51);
a third pin sleeve (15), in which a second temperature sensor is disposed (col. 4, lines 47-51); and
a flow obstruction (21),
wherein the third pin sleeve (15) is arranged in a first flow direction (to the right in Fig. 3) at least partially in a flow shadow of the flow obstruction (see Fig. 3), the first flow direction (to the right in Fig. 3) extending at an angle of 80-100° to the connecting axis (vertical line connecting 16 and 17 in Fig. 3), wherein the first flow direction lies in a plane perpendicular to the longitudinal axes of the first pin sleeve and second pin sleeve (see Figs. 1 and 3), and wherein the connecting axis lies in the plane (see Figs. 1 and 3),
wherein the thermal flow measuring device is arranged on or in the pipe or tube (see Fig. 1).
	Deane does not explicitly disclose that the body is a hollow body.  Deane discloses that the body (18) holds the probes and heaters (15-17, 21) and connects the sensor to the pipe with threads (see Fig. 1).

	Because Deane and Deane ‘638 both disclose bodies that hold probes and heaters and connect a sensor to a pipe with threads, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the hollow body of Deane ‘638 for the body of Deane to achieve the predictable result of holding probes and heaters and connecting a sensor to a pipe with threads.
Deane as presently modified by Deane ‘638 does not disclose that the second temperature sensor is a heater.  Deane discloses that the second temperature sensor is a thermistor used in a device that detects flow (Deane: col. 4, lines 47-48 and Abstract) but that any conventional type of temperature responsive device may be used (Deane: col. 4, lines 54-59).
Deane ‘638 discloses a second temperature sensor that is a heater used in a device that detects flow (Deane ‘638: 12 or 14; col. 2, line 49 - col. 3, line 2 and Abstract).
Because Deane and Deane ‘638 both disclose second temperature sensors that detect flow, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the heater of Deane ‘638 for the thermistor of Deane to achieve the predictable result of providing a second temperature sensor that can be used in a device that detects flow.

Deane as modified by Deane ‘638 does not disclose that the thermal flow measuring device determines a flow direction.
However, AAPA discloses a thermal flow measuring device that determines a flow direction (see page 1, lines 7-17 of the instant specification).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the thermal flow measuring device of Deane and Deane’638 to determine a flow direction as disclosed by AAPA in order to provide the information of flow direction when it is of interest so that the flow can be specified exactly (AAPA: page 1, lines 10-13).
Deane as modified by Deane’638 and AAPA discloses determining the flow direction from which medium flows to the third pin sleeve by comparing a decision coefficient, which is determined on the basis of a first and second power coefficient, with a limit value (AAPA: part of document DE 10 2009 045 956 A1 described on page 11 of the Specification.  Also see Pfau: Abstract and paragraphs [0011]-[0014]);
wherein the first and second power coefficient describe the heating power given off by the individual heater to the medium (AAPA: part of document DE 10 2009 045 956 A1 described on page 11 of the Specification.  Also see Pfau: Abstract and paragraphs [0011]-[0014]);

However, Myhre discloses using an evaluation unit (62) to determine a flow direction (col. 11, lines 14-37).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the thermal flow measuring device of Deane, Deane’638 and AAPA by including the evaluation unit as disclosed by Myhre in order to automatically provide the information of flow direction when it is of interest so that the flow can be specified exactly (AAPA: page 1, lines 10-13 and Myhre: col. 11, lines 14-15).

As for claim 12, Deane as modified by Deane ‘638, AAPA and Myhre discloses that the first heater is disposed in the first section of the first pin sleeve and the temperature sensor is disposed in the first section of the second pin sleeve (Deane: col. 4, lines 47-51 and 65-68).

As for claims 14 and 23, Deane as modified by Deane ‘638, AAPA  and Myhre discloses that the third pin sleeve and/or the flow obstruction extend from the base and are parallel to the first pin sleeve and/or second pin sleeve (Deane: Fig. 1).

Response to Arguments
Regarding the rejections under 112(a) and 112(b) Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.  On page 7 of the 
Regarding the rejections under 103, Applicant's arguments filed 11/1/2021 have been fully considered and are persuasive.  Examiner agrees that Deane does not explicitly disclose a second heater.  Therefore, the previous rejection has been withdrawn.  In the current rejection, Deane has been further modified by Deane ‘638 to disclose the second heater.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853